Citation Nr: 0807954	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  96-31 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1963 to September 1969, to include duty in 
Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The veteran's file has 
since been transferred to the RO in Waco, Texas.  

The claim has been before the Board on a previous occasion 
and was remanded in July 2006 for further evidentiary 
development.  The actions associated with this remand have 
been completed; however, further development is required.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for a psychiatric disorder.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.

The September 1997 RO decision that is the subject of this 
appeal specifically denied service connection for a 
disassociative disorder.  While the most recent VA 
psychiatric examination obtained pursuant to a Board remand 
in July 2006 ruled out that diagnosis, it is apparent from 
that evaluation and other psychiatric evidence of record that 
the veteran has been diagnosed with other acquired 
psychiatric disorders, to include bipolar disorder and post-
traumatic stress disorder (PTSD).  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA 
to "determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

In view of the foregoing, the Board finds that the issue on 
appeal should be more broadly construed as entitlement to 
service connection for an acquired psychiatric disorder, to 
include a bipolar disorder and PTSD.  

A review of the service medical records shows that the 
service separation examination resulted in a diagnosis of a 
compulsive and passive aggressive personality.  Service 
connection is not available for a personality disorder in 
service without competent medical evidence of a superimposed 
psychiatric disorder. 38 C.F.R. §§ 4.9, 4.127; VAOPGCPREC 82- 
90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
However, the veteran contends, in essence, that his in-
service psychiatric symptoms represented the onset of an 
eventually diagnosed acquired psychiatric disorder or that he 
has a current acquired psychiatric disorder that is linked to 
an incident of service.  There are post-service clinical 
records that suggest a nexus between PTSD and service, albeit 
not based upon a verified in-service stressor.  Also, as 
noted above, while the July 2006 VA examiner ruled out a 
current diagnosis of a disassociative disorder, a bipolar 
disorder was diagnosed at that time.  The psychiatrist, 
however, did not provide an opinion as to whether the 
veteran's bipolar disorder began during or as the result of 
service.  Given there are psychiatric findings in the service 
medical records, and considering the veteran's lay statements 
regarding long-standing psychiatric symptoms, it is the 
Board's judgment that such a nexus opinion is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also finds that the RO must develop the claim for 
service connection for PTSD, to include informing the veteran 
of what is required to substantiate this claim and attempting 
to verify the veteran's claimed in-service stressors.  




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for 
service connection for an acquired 
psychiatric disorder, to include a 
bipolar disorder and PTSD.   See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2007).  
Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
with respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  With respect to the claim for service 
connection for PTSD, the AMC/RO must 
conduct all indicated stressor 
development.  If stressors are identified 
and cannot be verified, such an 
indication must be made in the record.  

3.  Schedule the veteran for a VA 
psychiatric examination for the purposes 
of determining the nature, approximate 
onset date and/or etiology of any 
acquired psychiatric disability that is 
currently present.  Following a review of 
the relevant evidence in the claims file, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to provide an opinion on the 
following:  

(a) Does the veteran meet the 
diagnostic criteria for PTSD?

(b) If PTSD is present, is it at 
least as likely as not (50 percent 
or greater probability) that it is 
causally linked to a verified in-
service stressor?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that any other acquired psychiatric 
disability that is currently 
present, to include a bipolar 
disorder, began during service or is 
causally linked to any incident of 
service?

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent 
possible, adjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include a 
bipolar disorder and PTSD.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



